Citation Nr: 0531487	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include arthritis.

3.  Entitlement to service connection for arthritis of 
multiple joints other than that of the left knee and low 
back.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1956.  He also had periods of active duty for 
training (ACDUTRA) including 15 days beginning on July 7, 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision and was remanded in July 
2003.  

As detailed below, the Board is reopening the claim for 
service connection for a low back disability, to include 
arthritis.  This claim for service connection, on the merits, 
is addressed in the remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the left knee is 
primarily manifested by complaints of limited painful motion 
with arthritis and crepitus; motion of the left knee is from 
0 degrees of extension to 145 degrees of flexion; no 
subluxation or lateral instability has been shown.

2.  In May 1981, the Board denied a claim of entitlement to 
service connection for a low back disorder; to date, the 
Chairman of the Board has not ordered reconsideration of this 
decision.

3.  The new evidence received since the Board's May 1981 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disability, to include arthritis.

4.  The veteran does not have arthritis of multiple joints 
other than that of the left knee and low back that was 
sustained during his military service; degenerative changes 
(other than that of the left knee and low back) were first 
manifested many years after service and are unrelated to such 
service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5010-5003, 5257, 5261, 5262 (2005); VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).

2.  New and material evidence has been received since the 
Board's final May 1981 decision which denied service 
connection for a low back disability; the claim for service 
connection for a low back disability, to include arthritis, 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2000).

3.  Arthritis of multiple joints other than that of the left 
knee and low back was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for left knee disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The VA Radiographic report of the veterans knees dated in 
June 2000 showed that the regional bones were intact with no 
evidence of any acute fractures or dislocations.  The 
appearance of the soft tissues was unremarkable.  The 
examiner's impression was that no definite abnormalities were 
demonstrated.

A progress note from Dr. Cope, also dated in June 2000, 
showed that the veteran complained of pain on motion of the 
hip and knees but had no effusion of either knee and no 
ligamentous laxity.  The McMurray testing was negative.

The radiographic note from Singing River Radiology Group 
dated in June 2000 showed that there were no soft tissue, 
bone, or joint abnormalities in the left knee.

The VA Radiographic report of both knees dated in July 2000 
showed that the regional bones were intact with no evidence 
of any acute fractures or dislocations.  The appearance of 
the soft tissues was unremarkable.  The examiner gave an 
impression of no definite abnormalities demonstrated.  

Dr. Granberry's progress note from April 2001 showed that the 
veteran complained of bilateral knee pain.  On physical 
examination the veteran showed very mild varus deformities, 
medial joint line tenderness, crepitus with motion, no loss 
of range of motion, and no instability.  The veteran had a 
mildly positive straight leg raise on the left side.  He also 
had normal deep tendon reflexes and manual motor testing.  X-
rays showed mild medial joint line arthritis and mild tri-
compartmental arthritis as well.

A May 2004 letter from Dr. Newman stated that a recent 
orthopedic examination revealed "basically a loss of 
cartilage, bone-on-bone with degenerative changes around the 
patella that was fractured."  Dr. Newman gave an impression 
of left knee pain with a history of a fractured patella.

The VA joints examination report dated in May 2004 showed 
that upon physical examination, the veteran's left knee had 
0-145 degrees range of motion.  He demonstrated pain and 
guarding throughout the entire examination.  There was no 
additional limitation of motion.  There appeared to be very 
slight patellofemoral crepitation on range of motion testing.  
No redness, heat, or swelling was noted.  The veteran had 
rather marked tenderness to palpation of the patellofemoral 
joint as well as over the area of the medial and lateral 
joint line.  There was pain with patellar compression.  No 
ligamentous instability was demonstrated at that time.  Quad 
strength on the left was on the order of 4/5 with associated 
pain on attempted testing.  Thigh measurements one 
handsbreadth above the superior patella border were 38 cm. on 
the right and 37 cm. on the left.  An X-ray report noted mild 
degenerative joint disease.

The veteran's traumatic arthritis of the left knee is rated 
under 38 C.F.R. § 4.71a DC 5010-5257 and is currently 
evaluated as 10 percent disabling.  As can be gleaned from 
the Supplemental Statement of the Case issued in April 2005, 
the current 10 percent rating is predicated on a finding of 
painful motion under DC 5010. 

Under DC 5010, arthritis, due to trauma, substantiated by X-
ray findings, is rated as arthritis, degenerative.  
Arthritis, degenerative, is rated under 38 C.F.R. § 4.71a, DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where, however, the 
limitation of motion shown does not meet the schedular 
criteria for a compensable rating under the applicable 
diagnostic code for limitation of motion of the specific 
joint involved, a 10 percent rating will be assigned for each 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

Under 38 C.F.R. § 4.71a, DCs 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees or extension is limited to 20 degrees.  
In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X- ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  

In reviewing the evidence in this case, it is readily 
apparent that the veteran does not qualify for an increased 
rating on the basis of limitation of motion.  All evidence 
tends to point to full motion of the knee.  While there is 
pain present, this is obviously contemplated by the current 
rating and, in fact, provides the basis for the 10 percent 
rating.  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In summary, the medical evidence includes a 
finding of "mild" arthritis.  Moreover, the examiner in the 
May 2004 VA examination report found that the veteran had a 
full range of motion, though there was pain.  See VA Joints 
examination report dated in May 2004.  When the ranges of 
motion in the left knee are considered together with the 
evidence of functional loss due to left knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the left knee more nearly approximates the criteria 
for a rating in excess of 10 percent under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.

A claimant who has arthritis and instability of the knee 
might be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97.  When a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98; see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

Under DC 5257 a 10 percent rating is warranted where there is 
slight knee impairment with recurrent subluxation or 
instability.  A 20 percent rating is warranted where 
recurrent subluxation or instability is productive of 
moderate knee impairment.  Id.

Upon examination all ligaments were found to be stable, 
though there were impressions of minimal degenerative joint 
disease.  While the veteran's records show he claims his left 
knee gives way at times, no instability has been noted on 
examination.  As such, a compensable rating under Diagnostic 
Code 5257 is not warranted.  See also 38 C.F.R. § 4.31.  

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence as discussed 
above is against the appellant's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  New and material evidence to reopen a claim for service  
connection for a low back disability, to include arthritis.

The Board denied a claim for service connection for a low 
back disorder in May 1981, on the basis that the veteran had 
congenital or developmental back abnormalities.  To date, the 
Chairman of the Board has not ordered reconsideration of this 
decision, and it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1104.

The veteran filed to reopen his claim for service connection 
for a low back disorder, claimed as arthritis of the low 
back, in April 2000.  In November 2000 the RO denied the 
claim.  The veteran has appealed.  The Board initially notes 
that the regulations pertaining to reopened claims were 
revised, effective on August 29, 2001. 67 Fed. Reg. 49590 
(July 31, 2002).  The veteran's claim to reopen was already 
pending on the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, the Board is deciding 
this appeal under the older version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

The Board must determine if new and material evidence has 
been submitted since the May 1981 decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The evidence of record at the time of the Board's May 1981 
decision included the veteran's service medical records and a 
special orthopedic examination dated in October 1980.  At the 
time of the Board's 1981 denial of the claim there was no 
competent evidence showing that the veteran's low back 
disorder was related to service.  Instead, the medical 
evidence showed a congenital/developmental back disorder.

Relevant evidence received since the Board's May 1981 
decision includes a May 2004 letter from a private physician 
(Dr. Newman) who stated that an X-ray of the lumbar spine 
revealed significant degenerative arthritis at L4-5, S1 
regions.  Dr. Newman gave an impression of arthritis of the 
low back "progressive since his accident in the military."

This evidence was not of record at the time of the Board's 
May 1981 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  The evidence reflects a new 
diagnosis relative to the veteran's low back disorder and, in 
particular, a notation that the veteran's lower back 
arthritis had been progressive since the veteran's injury in 
1979.  This new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  The claim is therefore reopened.  
However, further evidentiary development is necessary into 
the now-reopened claim, and a thorough discussion of the 
application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).  

III.  Service connection for arthritis of multiple joints 
other than the left knee and low back

The veteran asserts that he has arthritis in multiple joints 
other than the left knee and low back due to injuries 
sustained in 1978 and 1979 during ACDUTRA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Arthritis may be 
presumed to have been incurred during service if it becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of determining service connection, active 
military service includes (in pertinent part) active duty, 
any period of ACDUTRA which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  

Service medical records are devoid of any complaint, 
diagnosis, or treatment for arthritis of multiple joints 
other than the left knee and low back.  A VA Report of 
Accidental Injury indicates that he injured his left knee (a 
condition for which he is service-connected) when he jumped 
from a truck during ACDUTRA in 1979.  Subsequent complaints 
of pain were made regarding his right knee.  There was no 
evidence of any chronic abnormality other than those 
discussed in previous sections of this decision.

There is also no record of systemic arthritis in multiple 
joints within the one-year presumptive period.  A January 
1980 VA orthopedic examination did not mention arthritis, and 
a January 1980 VA radiographic report was normal. A February 
1980 VA orthopedic examination showed that the right lower 
extremity was normal.

A January 1992 VA x-ray report revealed small left ankle 
joint effusion with abnormal demineralization of the left 
fibula.  Clinical correlation for previous trauma or current 
infection and/or neoplasm was recommended.  A second January 
1992 VA x-ray report revealed mild degenerative changes in 
(in pertinent part) the right knee.

A handwritten progress note that appears to be from a 
military hospital and is dated in February 1992 shows 
"bilateral knee DJD."

VA x-ray reports dated in June 2000 revealed (in pertinent 
part) no significant hip, pelvis, or shoulder abnormalities, 
but mildly advances degenerative changes, more accentuated at 
C4 down.  

A VA progress note dated in June 2000 noted complaints of 
"arthritis all over" and limited range of motion in his 
cervical spine and elbows.  Following an examination, the 
veteran was assessed as having (in pertinent part) complaints 
in the peripheral joints disproportionate to physical 
findings, questionable spondyloarthropathy or osteoarthritis.

At a private June 2000 outpatient visit, the veteran 
complained of (in pertinent part) pain in his neck and right 
knee.  He advised the physician that he had been in a truck 
accident while on active duty in 1979.  Radiographs showed 
cervical spondylosis from C4-7.  Knee films were negative.  
The examiner gave an impression of cervical osteoarthritis.

VA x-rays taken in July 2000 showed (in pertinent part) no 
definite abnormalities of the right knee.  Yet a private 
April 2001 progress note regarding the knees showed mild 
medial joint line arthritis and mild tri-compartmental 
arthritis.

Thus, the first medical evidence of any arthritis (that is 
not already service-connected) comes in a report that showed 
mild degenerative joint disease in the right knee in 1992, 
some 13 years after the injury was said to have taken place.  
Similarly, the degenerative changes were first seen in the 
cervical spine in June 2000, some 21 years after the injury 
was said to have taken place.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Finally, no competent evidence reflects that the veteran's 
arthritis of multiple joints other than the left knee and low 
back is related to service.  To the extent that he has 
claimed he currently has arthritis of multiple joints other 
than the left knee and low back arising from his ACDUTRA 
truck accident, as a layman he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints other 
than the left knee and low back, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VA provided the veteran VCAA notice via an April 2004 letter, 
which clearly advised him of the first, second, third, and 
fourth elements required by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA sent the veteran 
VCAA notice in April 2004 and readjudicated his claims in an 
April 2005 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claims, and respond to VA notices.  

Numerous service, VA, and private medical records are in the 
file, as is the transcript of a May 2001 local hearing.  The 
veteran requested a Travel Board hearing on a January 2001 VA 
Form 9 dated in January 2001.  In May 2001, the veteran 
elected to withdraw his request for a hearing.  He underwent 
VA examinations (and the reports of these examinations have 
been obtained and reviewed).  The veteran has not indicated 
that there are any outstanding records pertaining to his 
claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  
 
ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

The claim for service connection for a low back disability, 
to include arthritis, is reopened.  

Service connection for arthritis of multiple joints other 
than the left knee and low back is denied.

REMAND

The veteran has submitted new and material evidence regarding 
his claim for service connection for a low back disability, 
to include arthritis.  Specifically, the evidence now shows 
that the veteran suffers from arthritis of the low back.  
According to Dr. Newman, this arthritis could be progressive 
dating back to the incident where the veteran jumped off a 
truck in 1979.  The Board therefore remands this claim for an 
initial determination upon the merits, including all evidence 
currently associated with the claims folder regarding the 
veteran's low back condition.

Accordingly, this case is REMANDED for the following:

Readjudicate the claim for service 
connection for a low back disability, to 
include arthritis, on the merits.  If it 
is denied, provide the veteran and his 
representative with a supplemental 
statement of the case that summarizes the 
evidence and considers the applicable 
legal authority.  Give the veteran and 
his representative an opportunity to 
respond.  

The veteran may submit additional evidence and argument on 
the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All remands require expeditious handling.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
_______________________________________________
David A. Saadat
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


